358 S.W.3d 559 (2012)
Michael M. KONCZAL, Appellant,
v.
Kelly S. KONCZAL, Respondent.
No. ED 96423.
Missouri Court of Appeals, Eastern District, Division Three.
February 7, 2012.
Michele Hammond, St. Charles, MO, for Appellant.
Craig E. Hellmann, Washington, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Michael M. Konczal ("Father") appeals from the trial court's order and judgment of modification of child support. Father contends the trial court erred in denying his motion to emancipate his oldest daughter for failure to comply with the statutory requirements of providing Father the appropriate records of her college attendance or in the alternative the trial court erred in failing to abate his child support for the *560 periods of time when he did not receive documentation of her college attendance and grades. Father also argues the trial court erred in denying the aspect of his motion to modify dealing with the elimination of his obligation to pay half of the costs for private school.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).